DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 1/26/22.  Claims 9-17 have been cancelled.  Claims 1-8 are pending.  Claims 1 and 3 have been amended.  Claims 1-8 are examined herein.  
Applicant’s amendments and arguments have been fully considered and found persuasive, therefore the double patenting rejection and 103 rejection of the last Office Action is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The best prior art rejection is Liu et al. (US Patent 7,501,454) in view of Lezdey et al. (US Patent 2008/0234225).  Although Liu et al. teaches the claimed compound for treating autoimmune diseases, Liu et al. fails to teach using the specifically claimed compound for the specific autoimmune disease, atopic dermatitis.  
The Wen Declaration filed on 1/26/22 establishes that it is known in the field that a medicine showing anti-inflammatory may not treat atopic dermatitis (eczema), and even possible to cause eczema from an anti-TNF-alpha therapy medicine.  This teaches .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627